Name: Commission Implementing Regulation (EU) 2016/303 of 1 March 2016 entering a name in the register of protected designations of origin and protected geographical indications (Pane Toscano (PDO))
 Type: Implementing Regulation
 Subject Matter: Europe;  regions of EU Member States;  consumption;  marketing;  foodstuff
 Date Published: nan

 4.3.2016 EN Official Journal of the European Union L 58/24 COMMISSION IMPLEMENTING REGULATION (EU) 2016/303 of 1 March 2016 entering a name in the register of protected designations of origin and protected geographical indications (Pane Toscano (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(b) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, Italy's application to register the name Pane Toscano was published in the Official Journal of the European Union (2). (2) By the notice of opposition of 12 November 2013 and the reasoned statement of opposition of 10 December 2013, the United Kingdom opposed the registration under Article 51(2) of Regulation (EU) No 1151/2012. By the notice of opposition of 12 November 2013, registered in the mail register of the Commission on 19 November 2013, Belgium opposed the registration under Article 51(2) of Regulation (EU) No 1151/2012. The notice of opposition sent by Belgium already included all the elements of a reasoned statement of opposition. By letter of 15 January 2014, Belgium sent a more extensive reasoned statement of opposition under Article 51(2) of Regulation (EU) No 1151/2012. The two oppositions were deemed admissible. (3) By letters dated 24 January 2014 and 13 February 2014, the Commission invited Italy and the United Kingdom on one side and Italy and Belgium on the other side to engage in appropriate consultations to seek agreement among themselves in accordance with their internal procedures. (4) No agreement was reached between the parties. (5) Given that no agreement was reached, the Commission should adopt a decision in accordance with the procedure referred to in Article 52(3)(b) of Regulation (EU) No 1151/2012. (6) In accordance with Article 10(1)(a) and (d) of Regulation (EU) No 1151/2012, the opponents alleged that the registration of Pane Toscano as a protected designation of origin is contrary to Articles 5 and 7(1) of Regulation (EU) No 1151/2012 and that the name Pane Toscano is generic. (7) The opponents claim that the soft wheat harvested in Tuscany consists of varieties that are commonly grown in most parts of the country. These varieties cannot be considered as indigenous varieties or specific Tuscan varieties. The processing of the grain to obtain the wholegrain flour type 0 that takes place in the defined geographical area is typically similar to the one that takes place everywhere in Italy and in Europe in general. Since the blending of various qualities of soft wheat is necessary to achieve the right mix suited to the intended use of the required flour, it is the flour's technical characteristics that characterise the product rather than the origin of the soft wheat. The technical characteristics of type 0 soft-wheat wholegrain flour whose use is mandatory in the production of Pane Toscano, are generic and not specific to Tuscany. The application is in contradiction in point 5.2 where it is argued that the high nutritional value and digestibility of the product is due to the use of a mixture of flours, while point 3.3 had specified the use of only one specific type 0 soft-wheat wholegrain flour. The application did not demonstrate the causal link between the geographical area and the quality or characteristics of the product. This is confirmed by the circumstance that the single document is obliged to refer to the profound knowledge of the bakers' craft, seen as the most important in a context of various interacting elements. The storage of flour at the mill for a suitable period of time to ensure the process of so-called maturazione is not specific. This is common practice widely used throughout the European Union. The proposed name for registration Pane Toscano is commonly used throughout Tuscany for several types of bread, which are presumably not produced according to the process defined in the application. In addition, in Italy, Pane Toscano is deemed synonymous with bread without salt. (8) In the follow-up of the opposition procedure, the opponents also alleged that the product specification should have included rules on the origin of the seeds, and that the influence of the temperature on the characteristics of the flours, as claimed by the applicant, is not proven by any scientific evidence. (9) Despite the abovementioned allegations submitted by the opponents, it is appropriate to register the name Pane Toscano as a protected designation of origin for the following reasons. (10) The name to be registered refers to the product bread and not to flour or wheat. It is therefore the product bread that is to be focused on, in order to verify whether it possesses the quality or characteristics essentially or exclusively due to a particular geographical environment with its inherent natural and human factors. (11) The qualities and characteristics of the product named Pane Toscano essentially due to the particular geographical environment are exhaustively described in the single document and in the product specification: its keeping qualities, its aroma of roasted hazelnuts, the neutral, i.e. unsalted, flavour of its crumb, its crunchy crust, its crumb's irregular holes and white-to-ivory colour, its high nutritional value and digestibility due to the use of a mixture of different varieties of wheat low in gluten and with the nutritional value of the flour naturally containing the original wheat germ (unlike today's normal practice of adding the wheat germ during processing), and to the historic absence of salt in its ingredients. (12) These specific qualities and characteristics are essentially due to the natural and human factors prevailing in the geographical environment of the defined geographical area. (13) As indicated by the applicant, the link between the geographical area and the quality and product characteristics of Pane Toscano PDO is inherent in the long time taken to process the bread, which allows the sourdough to extract from the unsalted wheat germ including flour the components which, when the bread is baked, give it its typical flavour, appearance and keeping qualities. The wheat germ, naturally present in the flour following the milling process described in detail in the product specification, influences at the same time the nutritional value of Pane Toscano and the raising process, the wheat germ being rich in enzymes which help break down the compound sugars. The knowledgeable use of sourdough creates the conditions for lactic-acid fermentation, resulting in compounds which, during baking, give the bread its typical aroma and flavour. In particular, the sourdough starter must interact with flours with precise characteristics set out in the product specification (low hardness, low W value and medium P/L value). Due to a significant climatic specificity, such characteristics are found in flours made with wheat varieties grown in Tuscany rather than in neighbouring areas. The non-use of salt influences the fermentation processes and it also clearly characterises the related flavour. In this context of various interacting elements, the bakers' craft and knowledge, as regards in particular the quality parameters, the preparation of the sourdough and the raising and baking phases, is of the utmost importance. Human and natural factors are deeply interlinked and combined in a dynamic structure that globally constitutes the link between the area and the qualities of the product. (14) Against this picture submitted by the applicant, the opponents developed an unconvincing reasoning, which is not liable to undermine the soundness of the application. (15) The fact that the varieties of soft wheat used to produce the product named Pane Toscano are not specific to Tuscany and are found in other Italian and European regions is not relevant. The wheat varieties admitted for the production of Pane Toscano are not mentioned in the product specification as an element of specificity in themselves. Several wheat varieties allowed to be used for making the flour for the Pane Toscano have, in fact, their origin in Tuscany, but this is not the crucial issue. The product specification and the single document explain that the most important element is the impact of the environment on the wheat. While sharing the same genetic heritage, wheat varieties develop specific characteristics because of the influence of climatic conditions. The same varieties grown in other areas, even those neighbouring Tuscany, do not have the same commercial and technical parameters necessary to produce Pane Toscano. In the specific case, the Tuscan phenotypes of these wheat varieties, due to the action of climate conditions and in particular with reference to the minimal temperatures, result in flours having specific parameters (the hardness, the W value and the P/L value) that are suitable for the production of Pane Toscano. (16) In the light of the above, also the observation that the technical characteristics of the soft-wheat flour required for the production of Pane Toscano, which is not wholegrain flour  as stated by the opponents  but just flour including wheat germ, are generic, proves baseless. (17) The definition of a protected designation of origin does not require the product to be produced via a process which is specific to the defined geographical area. Therefore, the mill processing of the grain to obtain the flour and the storage of flour at the mill cannot be challenged in this respect. They are described in the product specification because it is necessary to put the producers in the position to be aware of the concrete details concerning these processes. In any event, in this specific case, the milling process has a specific character since it contributes to one of the main qualities of the final product allowing the maintaining of the original wheat germ in the flour. (18) The rule on the blending of the wheat varieties to achieve the appropriate mix required for the production of Pane Toscano does not challenge the importance of the origin of the wheat. In contrast, it can be taken as a confirmation that varieties are not relevant in themselves. In addition, the knowledge in variety blending is to be qualified as human factor being part of the geographical environment. (19) There is no contradiction in point 5.2 of the single document: the words due to the use of a mixture of flours low in gluten are to be read as due to the use of a mixture of wheat varieties, as clearly can be deduced from global reading of both the single document and the product specification and in particular from point 5.1 of the latter. (20) It is not accurate that the bakers' craft and knowledge is defined as the most important element of the link. It is actually a translation mistake in the English version of the single document. The single document states that in the context of various interacting elements, bakers' craft is of crucial importance. It cannot be challenged that the high importance of the human factor as a component of the link among the qualities of a product covered by a protected designation of origin and its defined geographical area is in line with Article 5 of Regulation (EU) No 1151/2012. (21) The allegation that the proposed name Pane Toscano is commonly used throughout Tuscany for several types of bread which are presumably not produced according to the process defined in the application is groundless. The fact that a name for which an application for registration is submitted is found to be used with reference to products that are not covered by the rules included in the proposed product specification does not prevent the registration of that name. The purpose of the registration may lawfully be the harmonisation of the methods of production of the product marketed under a certain name. The allegation that, in Italy, the name Pane Toscano is synonymous with bread without salt is not supported by any evidence. In addition, it is to be noted that no opposition was lodged against the registration of the name Pane Toscano as a protected designation of origin during the national opposition procedure. (22) The need of rules on origin of seeds is not sufficiently reasoned. The conclusions on the influence of the temperature on the characteristics of the wheat grown in Tuscany result from a study on climate effects based on statistical data collected in a period of 29 years. The opponents did not give positive evidence liable to refute that study. (23) In the light of the above, the name Pane Toscano should be entered in the Register of protected designations of origin and protected geographical indications. (24) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The name Pane Toscano (PDO) is registered. The name in the first paragraph identifies a product from Class 2.3 Bread, pastry, cakes, confectionery, biscuits and other baker's wares of Annex XI of Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 235, 14.8.2013, p. 19. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).